Citation Nr: 1732085	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for post traumatic degenerative joint disease (DJD) of the left knee.

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1965 through March 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement (NOD) in January 2011, challenging the initial assignment of a 10 percent rating for his left knee disability.  A statement of the case (SOC) was issued in August 2013 and the Veteran perfected his appeal with the timely filing of a VA Form 9 in later that same month.  The appeal was certified to the Board (VA Form 8) in November 2013.

As reflected in the Veteran's substantive appeal and subsequent correspondence from his representative, the RO scheduled the Veteran for a video conference hearing before a Veterans Law Judge at the local RO in April 2017.  The Veteran failed to appear, but as discussed below the record reflects that the notices regarding the hearing were not sent to the proper address, nor was the Veteran's representative notified.

Regarding the notification of the Veteran's representative, the Board acknowledges the receipt of the July 2015 correspondence from Mr. LaVan purporting to withdraw services as his representative for the abovementioned issue.  Because his July 2015 request to withdraw was received after the appeal was certified to the Board, the attorney is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b)(2).  The record does not reflect that the representative provided any reason for his withdrawal, merely indicating that "in our professional judgment, we are unable to continue the representation."  Here, there has not been compliance with the provisions of 38  C.F.R. § 20.608(b), and withdrawal of representation is not accepted as valid.  Accordingly, Mr. LaVan is deemed to still be the Veteran's representative, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2013 substantive appeal, the Veteran requested a videoconference hearing, which was scheduled for April 2017.  See August 2013 VA Form 9.  He did not report.  The Board observes that hearing notification letters were mailed in March and April 2017, but the address for the Veteran that was listed on these letters appears to be invalid.  See March 2017 VA notification letter.  Specifically, a review of the record reveals that the address to which the notification letters were directed differs from the address indicated consistently by the Veteran from the date of his initial 2010 claim throughout the period on appeal.  See May 2010 VA Form 21-526, see also August 2013 VA Form 9.  Moreover, the Veteran's representative addressed the July 2015 correspondence purportedly effectuating termination of representation directly to the Veteran, and used the same address, not the one indicated in the hearing notification letters.  Compare July 2015 Representative correspondence with April 2017 VA hearing notification.  In order to afford the Veteran all due process, the RO must verify the Veteran's current address and then reschedule him for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately.  

2.  Then take appropriate steps to reschedule the Veteran for a videoconference hearing before a member of the Board at the St. Petersburg, Florida RO at the next available opportunity.  Notify the Veteran, at his verified current address, of the date and time of his hearing.  The case should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




